EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on December 22, 2020.
2.	Claims 1-20 are pending in the case; Claims 1, 11, and 17 are independent claims.

3.	In the Non-Final Rejection mailed on October 5, 2020, Claims 1-10 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter, but Claim Amendments filed on December 22, 2020 have rendered this rejection moot.


Allowable Subject Matter
4.	Claims 1-20 are allowed.
With respect to independent Claim 1 (and similarly, independent Claim 11), as discussed in the Remarks filed on December 22, 2020 (see pgs. 19-22), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 1 (and similarly, in Claims 11):
to generate, based on the plurality of embeddings and based on a seed set of tracks, an output playlist that includes a specified number of tracks that is greater than a number of tracks in the seed set of tracks by identifying, from the plurality of embeddings and based on the seed set of tracks, embeddings associated with the seed set of tracks, wherein the seed set of tracks is designated an original seed set of tracks, and identifying, based on cosine 


With respect to independent Claim 17, as discussed in the Remarks filed on December 22, 2020 (see pgs. 28-30; see also instant Specification, Fig. 8 and ¶ 0085), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 17:
add, based on the plurality of embeddings, at least one additional track to the input playlist by: identifying, from the plurality of embeddings, embeddings associated with tracks included in the input playlist; identifying, based on cosine similarity between the embeddings associated with the tracks included in the input playlist and the plurality of embeddings, at least two additional tracks; determining, for each track of the at least two additional tracks, a support factor that specifies a number of times a track of the at least two additional tracks is similar to a track of the input playlist; and designating the track of the at least two additional tracks that includes a specified minimum support factor as the at least one additional track that is to be added to the input playlist.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179